Case 1:21-cv-23262-BB Document 1 Entered on FLSD Docket 09/09/2021 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA


 JASON WARSHOFSKY,

        Plaintiff,
                                                                 1:21-cv-23262
         v.                                            Case No. ____________________

 MEDICREDIT, INC. AND
 PLANTATION GENERAL HOSPITAL
 LIMITED PARTNERSHIP, D/B/A MERCY
 HOSPITAL, A CAMPUS OF PLANTATION
 GENERAL HOSPITAL,

       Defendants.
 _________________________________________/

                                    NOTICE OF REMOVAL

        Defendants Medicredit, Inc. (“Medicredit”) and Plantation General Hospital Limited

 Partnership d/b/a Mercy Hospital, a Campus of Plantation General Hospital (“Plantation”)

 (collectively “Defendants”) timely file this Notice of Removal pursuant to 28 U.S.C. §§ 1331,

 1441, and 1446, removing this action from the County Court of the Eleventh Judicial Circuit, in

 and for Miami-Dade County for the State of Florida, to the United States District Court for the

 Southern District of Florida, Miami Division, and in support of this Notice, states as follows:

        1.      On July 22, 2021, Plaintiff Jason Warshofsky (“Warshofsky”) filed the operative

 Complaint against Defendants (the “Complaint”) in the County Court of the Eleventh Judicial

 Circuit, in and for Miami-Dade County for the State of Florida, Case No. 2021-22122-SP-25 (the

 “State Court Action”). The Complaint contains claims alleging violations of the Telephone

 Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”), the Fair Debt Collection

 Practices Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”) and the Florida Consumer Collection

 Practices Act, § 559.55, et seq. (the “FCCPA”).



                                                                                          SL 5178365.1
Case 1:21-cv-23262-BB Document 1 Entered on FLSD Docket 09/09/2021 Page 2 of 10




         2.      Pursuant to 28 U.S.C. § 1446(a), Defendants attach to this Notice a copy of all

 pleadings, orders and other papers or exhibits of every kind currently on file in the State Court

 Action. See Exhibit A, attached hereto.

         3.      Warshofsky served each of Medicredit and Plantation with the summons in the

 State Court Action on August 10, 2021. Accordingly, Defendants timely file this Notice within

 the 30-day limit established by 28 U.S.C. § 1446(b)(1). See, e.g., Murphy Brothers, Inc. v. Michetti

 Pipe Stringing, Inc., 526 U.S. 344, 355 (1999) (noting that the removal time frame is triggered by

 receipt of formal service, not receipt of complaint).

         4.      The United States District Court for the Southern District of Florida has original

 jurisdiction over this matter under 28 U.S.C. § 1331 because the claims alleging violations of the

 FDCPA and TCPA implicate this Court’s federal question jurisdiction. See Ex. A, at ¶¶ 39-66.

 Further, the claims alleging a violation of the FCCPA implicate this Court’s supplemental

 jurisdiction because Warshofsky’s FCCPA claims form part of the same case or controversy as

 Warshofsky’s FDCPA claims. Id. at ¶¶ 18-38.

         5.      Removal to the United States District Court for the Southern District of Florida is

 proper under 28 U.S.C. § 1441(a), which provides that any civil action brought in a County and/or

 State Court where the District Courts of the United States have original jurisdiction is removable

 to the district of the United States District Court embracing the place where such action is pending.

         6.      Venue is proper in the Miami Division of this Court because this action is being

 removed from the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida and the acts

 complained of in Plaintiff's Complaint are alleged to have occurred in Miami-Dade County,

 Florida. Id. at ¶ 4.




                                                                                            SL 5178365.1
Case 1:21-cv-23262-BB Document 1 Entered on FLSD Docket 09/09/2021 Page 3 of 10




        7.      In light of the foregoing, this Court has subject matter jurisdiction over this action,

 and this case is properly removed to this Court.

        8.      Defendants will file a Notice of Filing Notice of Removal with the State Court and,

 upon filing this Notice, shall promptly provide written notice of its Notice of Removal to all

 adverse parties in the State Court Action.

        WHEREFORE, Defendants, Medicredit, Inc. and Plantation General Hospital Limited

 Partnership d/b/a Mercy Hospital, a Campus of Plantation General Hospital give notice that the

 above-entitled action is removed and transferred from County Court in and for Miami-Dade

 County, State of Florida, to the United States District Court for the Southern District of Florida.

                                                Respectfully submitted,

                                                /s/ Drew P. O’Malley
                                                Drew P. O’Malley
                                                Florida Bar No. 106551
                                                Spencer Fane LLP
                                                201 North Franklin Street, Suite 2150
                                                Tampa, Florida 33602
                                                Phone: 813-424-3500
                                                Facsimile: 813-405-8904
                                                domalley@spencerfane.com
                                                ecoutu@spencerfane.com
                                                Attorneys for Defendants, Medicredit, Inc. and
                                                Plantation General Hospital Limited Partnership
                                                d/b/a Mercy Hospital, a Campus of Plantation
                                                General Hospital




                                                                                             SL 5178365.1
Case 1:21-cv-23262-BB Document 1 Entered on FLSD Docket 09/09/2021 Page 4 of 10




                                CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that, on this 9th day of September, 2021, a true copy of the foregoing

 has been electronically filed with the Clerk of Court through the CM/ECF filing system and served

 on all counsel of record via transmission of Notices of Electronic Filing generated by the CM/ECF

 system, to the following:


        Yuli Kotler
        Kotler Law, PLLC
        PO Box 22411
        St. Petersburg, FL 33742
        yulikotler@gmail.com

                                             /s/ Drew P. O’Malley
                                             Attorney for Defendants




                                                                                        SL 5178365.1
              Case 1:21-cv-23262-BB Document
JS 44 (Rev. 04/21)                      CIVIL1 COVER
                                               Entered on FLSD Docket 09/09/2021 Page 5 of 10
                                                        SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                        DEFENDANTS Medicredit, Inc. and Plantation General
 JASON WARSHOFSKY                                                                                        Hospital Limited Partnership d/b/a Mercy Hospital, a
                                                                                                         Campus of Plantation General Hospital
   (b)   County of Residence of First Listed Plaintiff           Miami-Dade County                       County of Residence of First Listed Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                         NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                    THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)  Attorneys (If Known) Drew P. O'Malley, Spencer Fane LLP,
Yuli Kotler, Kotler Law, PLLC, P.O. Box 22411, St.         201 N. Franklin Street, Suite 2150, Tampa, FL 33602,
Petersburg, FL 33742, yulikotler@gmail.com, 732-690-3025 domalley@spencerfane.com, 813-424-3500

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                      (For Diversity Cases Only)                                    and One Box for Defendant)
  1    U.S. Government               x3    Federal Question                                                                    PTF        DEF                                         PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                      Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                     of Business In This State

  2    U.S. Government                 4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5         5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                  Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                   Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
  110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY             625 Drug Related Seizure             422 Appeal 28 USC 158       375 False Claims Act
  120 Marine                          310 Airplane                    365 Personal Injury -            of Property 21 USC 881           423 Withdrawal              376 Qui Tam (31 USC
  130 Miller Act                      315 Airplane Product                Product Liability        690 Other                                28 USC 157                  3729(a))
  140 Negotiable Instrument                Liability                  367 Health Care/                                                    INTELLECTUAL              400 State Reapportionment
  150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS             410 Antitrust
      & Enforcement of Judgment            Slander                        Personal Injury                                               820 Copyrights              430 Banks and Banking
  151 Medicare Act                    330 Federal Employers’              Product Liability                                             830 Patent                  450 Commerce
  152 Recovery of Defaulted                Liability                  368 Asbestos Personal                                             835 Patent - Abbreviated    460 Deportation
       Student Loans                  340 Marine                          Injury Product                                                    New Drug Application    470 Racketeer Influenced and
       (Excludes Veterans)            345 Marine Product                  Liability                                                     840 Trademark                   Corrupt Organizations
  153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                      LABOR                       880 Defend Trade Secrets    480 Consumer Credit
      of Veteran’s Benefits           350 Motor Vehicle               370 Other Fraud              710 Fair Labor Standards                 Act of 2016                 (15 USC 1681 or 1692)
  160 Stockholders’ Suits             355 Motor Vehicle               371 Truth in Lending             Act                                                        ✖ 485 Telephone Consumer
  190 Other Contract                      Product Liability           380 Other Personal           720 Labor/Management                  SOCIAL SECURITY                Protection Act
  195 Contract Product Liability      360 Other Personal                  Property Damage              Relations                        861 HIA (1395ff)            490 Cable/Sat TV
  196 Franchise                           Injury                      385 Property Damage          740 Railway Labor Act                862 Black Lung (923)        850 Securities/Commodities/
                                      362 Personal Injury -               Product Liability        751 Family and Medical               863 DIWC/DIWW (405(g))          Exchange
                                          Medical Malpractice                                          Leave Act                        864 SSID Title XVI          890 Other Statutory Actions
      REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS            790 Other Labor Litigation           865 RSI (405(g))            891 Agricultural Acts
  210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:               791 Employee Retirement                                          893 Environmental Matters
  220 Foreclosure                     441 Voting                      463 Alien Detainee               Income Security Act              FEDERAL TAX SUITS           895 Freedom of Information
  230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                             870 Taxes (U.S. Plaintiff       Act
  240 Torts to Land                   443 Housing/                        Sentence                                                           or Defendant)          896 Arbitration
  245 Tort Product Liability              Accommodations              530 General                                                       871 IRS—Third Party         899 Administrative Procedure
  290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty                IMMIGRATION                           26 USC 7609                Act/Review or Appeal of
                                          Employment                  Other:                       462 Naturalization Application                                       Agency Decision
                                      446 Amer. w/Disabilities -      540 Mandamus & Other         465 Other Immigration                                            950 Constitutionality of
                                          Other                       550 Civil Rights                 Actions                                                          State Statutes
                                      448 Education                   555 Prison Condition
                                                                      560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement
V. ORIGIN (Place an “X” in One Box Only)
  1 Original             ✖   2 Removed from                 3      Remanded from              4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
    Proceeding                 State Court                         Appellate Court              Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                            (specify)                 Transfer                          Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                       47 U.S.C. § 227, et seq
VI. CAUSE OF ACTION                    Brief description of cause:
                                       Telephone Consumer Protection Act
VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:                    Yes        ✖   No
VIII. RELATED CASE(S)
                                           (See instructions):
      IF ANY                                                        JUDGE                                                               DOCKET NUMBER
DATE                                                                  SIGNATURE OF ATTORNEY OF RECORD
09/09/2021                                                            /s/ Drew P. O'Malley
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                           MAG. JUDGE
             Case 1:21-cv-23262-BB Document 1 Entered on FLSD Docket 09/09/2021 Page 6 of 10
JS 44 Reverse (Rev. 04/21)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statute.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Filing # Case 1:21-cv-23262-BB Document 1 Entered on FLSD Docket 09/09/2021 Page 7 of 10
         129652260   E-Filed 06/28/2021 04:15:05 PM
                                          IN THE COUNTY COURT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.

     DIVISION                                                                                                                   CASE NUMBER
      DISTRICT COURTS                                 SUMMONS/NOTICE TO APPEAR FOR PRETRIAL
      OTHER                                                CONFERENCE DISTRICT COURT
                                                                 (File in Quadruplicate)

     PLAINTIFF(S)                                                   VS. DEFENDANT(S)                                                CLOCK IN


     Jason Warshofsky                                            MediCredit, Inc.




     DEFENDANT(S) TO BE SERVED AT:

     CT  Corporation system
     ___________________________________________________________________
     1200   South Pine Island Road
     ___________________________________________________________________
     Plantation, FL 33324
     ___________________________________________________________________


     STATE OF FLORIDA
     NOTICE TO PLAINTIFF(S) AND DEFENDANT(S)
     YOU ARE HEREBY NOTIFIED to appear in person or by attorney at the location indicated below:
    “For those unable to pay for an attorney, information on how to seek free legal assistance can be found at www.dadecountyprobono.org.”

      HIALEAH DISTRICT COURT                               NORTH DADE JUSTICE CENTER                       CORAL GABLES DISTRICT COURT
      JOSEPH CALEB CENTER COURT                           MIAMI BEACH DISTRICT                             SOUTH DADE JUSTICE CENTER
                                             (Addresses for court locations are printed on the back of this form)


     on _________________________________,20 ______, ___________________. M., in courtroom _____________________ before a Judge of
     this Court. Section # __________________________________.
                                                                 IMPORTANT – READ CAREFULLY
                     THE CASE WILL NOT BE TRIED AT THE PRETRIAL CONFERENCE, BUT MAY BE MEDIATED AT THAT TIME.
                                    DO NOT BRING WITNESS(ES). YOU MUST APPEAR IN PERSON OR BY ATTORNEY.
      WHOEVER APPEARS FOR A PARTY MUST HAVE FULL AUTHORITY TO SETTLE FOR ALL AMOUNTS FROM ZERO TO THE AMOUNT OF
       CLAIM WITHOUT FURTHER CONSULTATION. FAILURE TO COMPLY MAY RESULT IN THE IMPOSITION OF SANCTIONS, INCLUDING
                                               COSTS, ATTORNEY FEES, ENTRY OF JUDGMENT, DISMISSAL.
            The defendant(s) must appear in court on the date specified in order to avoid a default judgment. The plaintiff(s) must appear to avoid having
     the case dismissed for lack of prosecution. A written MOTION or ANSWER to the court by the plaintiff(s) or the defendant(s) shall not excuse the
     personal appearance of the parties or their attorney in the PRETRIAL CONFERENCE/MEDIATION. The date and time of the pretrial conference
     CANNOT be rescheduled without good cause and prior court approval.
            A corporation may be represented at any stage of the trial court proceedings by an officer of the corporation or any employee authorized in
     writing by any officer of the corporation. Written authorization must be brought to the Pretrial Conference/Mediation.
            The purpose of the pretrial conference is to record your appearance, to determine if you admit all or part of the claim, to enable the court to
     determine the nature of the case, and to set the case for trial if the case cannot be resolved at the pretrial conference. You or your attorney should
     be prepared to confer with the court and to explain briefly the nature of your dispute, state what efforts have been made to settle the dispute, exhibit
     any documents necessary to prove the case, state the names and addresses of your witnesses, stipulate to the facts that will require no proof and
     will expedite the trial, and estimate how long it will take to try the case.
                                                                              MEDIATION
     Mediation may take place during the time scheduled for the pretrial conference. Mediation is a process whereby an impartial and neutral third
     person called a mediator acts to encourage and facilitate the resolution of a dispute between two or more parties, without prescribing what the
     resolution should be. It is an informal and nonaversarial process with the objective of helping the disputing parties reach a mutually acceptable and
     voluntary agreement.



  CLK/CT. 423 Rev. 05/19                               IMPORTANT-SEE REVERSE                              Clerk’s web address: www.miami-dadeclerk.com
       Case 1:21-cv-23262-BB Document 1 Entered on FLSD Docket 09/09/2021 Page 8 of 10
   In mediation, decision making rests with the parties. Negotiations in court mediation are primarily conducted by the parties. Counsel for each party
   may participate. However, presence of counsel is not required. If a full agreement is not reached at mediation, the remaining issues of the case will
   be set for trial. Mediation communications are confidential and privileged except where disclosures are required or permitted by law.

          If you admit to the claim, but desire additional time to pay, you must come and state the circumstances to the court. The court may approve a
   payment plan and may withhold judgment or executions or levy.

   RIGHT TO VENUE. THE LAW GIVES THE PERSON OR COMPANY WHO HAS SUED YOU THE RIGHT TO FILE IN ANY ONE OF SEVERAL
   PLACES AS LISTED BELOW. HOWEVER, IF YOU HAVE BEEN SUED IN ANY PLACE OTHER THAN ONE OF THESE PLACES, YOU, AS THE
   DEFEDANT(S), HAVE THE RIGHT TO REQUEST THAT THE CASE BE MOVED TO A PROPER LOCATION OR VENUE. A PROPER
   LOCATION OR VENUE MAY BE ONE OF THE FOLLOWING:

      1. WHERE THE CONTRACT WAS ENTERED INTO;

      2. IF THE SUIT IS ON UNSECURED PROMISSORY NOTE, WHERE THE NOTE WAS SIGNED OR WHERE THE MAKER RESIDES

      3. IF THE SUIT IS TO RECOVER PROPERTY OR TO FORECLOSE A LEIN, WHERE THE PROPERTY IS LOCATED;

      4. WHERE THE EVENT GIVING RISE TO THE SUIT OCCURRED;

      5. WHERE ANY ONE OR MORE OF THE DEFENDANTS SUED RESIDE;

      6. ANY LOCATION AGREED TO IN A CONTRACT.

      7. IN ANY ACTION FOR MONEY DUE, IF THERE IS NO AGREEMENT AS TO WHERE SUIT MAY BE FILED, WHERE PAYMENT IS TO BE
        MADE.

   If you, as the defendant(s) believe the plaintiff(s) has/have not sued in one of these correct places, you must appear on our court date and orally
   request a transfer or you must file a WRITTEN request for transfer in affidavit form (sworn to under oath) with the court 7 days prior to your first
   court date and send a copy to the plaintiff(s) or plaintiff(‘s)(s’) attorney, if any

   A COPY OF THE STATEMENT OF CLAIM SHALL BE SERVED WITH THIS SUMMONS

                                                     MIAMI-DADE COUNTY DISTRICT COURT FACILITIES

Hialeah District Court (21)                              North Dade Justice Center (23)                         Coral Gables District (25)
11 East 6th Street                                       Room 100                                               3100 Ponce De Leon Blvd.
Hialeah, Fl 33010                                        15555 Biscayne Blvd.                                   Coral Gables, Florida 33134
                                                         Miami, Florida 33160

Joseph Caleb Center Court (20)                           Miami Beach District (24)                              South Dade Justice Center (26)
Suite 103                                                Room 200                                               Room 1200
5400 N.W. 22nd Avenue                                    1130 Washington Avenue                                 10710 S.W. 211 Street
Miami, Florida 33142                                     Miami, Florida 33139                                   Cutler Ridge, Florida 33189

FILED BY: _________________________________________                                       COPY:    MAILED              HAND-DELIVERED

ADDRESS: ________________________________________                                         TO:      PLAINTIFF           ATTORNEY

             _________________________________________                             SERVED BY:      MAIL                SHERIFF

PHONE:       _________________________________________                                                                  PROCESS SERVER

                                                                                                                                DATE
        HARVEY RUVIN
     CLERK OF THE COURTS                     BY: _____________________________________________
                                                                   DEPUTY CLERK

                    AMERICANS WITH DISABILITIES ACT OF 1990
                                       ADA NOTICE
“If you are a person with a disability who needs any accommodation in order to
participate in this proceeding, you are entitled, at no cost to you, to the provision of
certain assistance. Please contact Aliean Simpkins, the Eleventh Judicial Circuit Court’s
ADA Coordinator, Lawson E. Thomas Courthouse Center, 175 NW 1st Avenue, Suite
2400, Miami, FL 33128; Telephone (305) 349-7175; TDD (305) 349-7174, Email
ADA@jud11.flcourts.org; or via Fax at (305) 349-7355, at least seven (7) days before
your scheduled court appearance, or immediately upon receiving this notification if the
time before the scheduled appearance is less than seven (7) days; if you are hearing or
voice impaired, call 711.”
CLK/CT. 423 Rev. 05/19                                IMPORTANT-SEE REVERSE                           Clerk’s web address: www.miami-dadeclerk.com
Filing # Case 1:21-cv-23262-BB Document 1 Entered on FLSD Docket 09/09/2021 Page 9 of 10
         129652260   E-Filed 06/28/2021 04:15:05 PM
                                          IN THE COUNTY COURT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.

     DIVISION                                                                                                                   CASE NUMBER
      DISTRICT COURTS                                 SUMMONS/NOTICE TO APPEAR FOR PRETRIAL
      OTHER                                                CONFERENCE DISTRICT COURT
                                                                 (File in Quadruplicate)

     PLAINTIFF(S)                                                   VS. DEFENDANT(S)                                                CLOCK IN

                                                            Plantation General Hospital Limited
    Jason Warshofsky
                                                            Partnership D.B.A Mercy Hospital,
                                                            A Campus of Plantation General
                                                            Hospital.



     DEFENDANT(S) TO BE SERVED AT:

    CT  Corporation System
    ___________________________________________________________________
    1200 South Pine Island Road
    ___________________________________________________________________
    Plantation, FL 33324
     ___________________________________________________________________


     STATE OF FLORIDA
     NOTICE TO PLAINTIFF(S) AND DEFENDANT(S)
     YOU ARE HEREBY NOTIFIED to appear in person or by attorney at the location indicated below:
    “For those unable to pay for an attorney, information on how to seek free legal assistance can be found at www.dadecountyprobono.org.”

      HIALEAH DISTRICT COURT                               NORTH DADE JUSTICE CENTER                       CORAL GABLES DISTRICT COURT
      JOSEPH CALEB CENTER COURT                           MIAMI BEACH DISTRICT                             SOUTH DADE JUSTICE CENTER
                                             (Addresses for court locations are printed on the back of this form)


     on _________________________________,20 ______, ___________________. M., in courtroom _____________________ before a Judge of
     this Court. Section # __________________________________.
                                                                 IMPORTANT – READ CAREFULLY
                     THE CASE WILL NOT BE TRIED AT THE PRETRIAL CONFERENCE, BUT MAY BE MEDIATED AT THAT TIME.
                                    DO NOT BRING WITNESS(ES). YOU MUST APPEAR IN PERSON OR BY ATTORNEY.
      WHOEVER APPEARS FOR A PARTY MUST HAVE FULL AUTHORITY TO SETTLE FOR ALL AMOUNTS FROM ZERO TO THE AMOUNT OF
       CLAIM WITHOUT FURTHER CONSULTATION. FAILURE TO COMPLY MAY RESULT IN THE IMPOSITION OF SANCTIONS, INCLUDING
                                               COSTS, ATTORNEY FEES, ENTRY OF JUDGMENT, DISMISSAL.
            The defendant(s) must appear in court on the date specified in order to avoid a default judgment. The plaintiff(s) must appear to avoid having
     the case dismissed for lack of prosecution. A written MOTION or ANSWER to the court by the plaintiff(s) or the defendant(s) shall not excuse the
     personal appearance of the parties or their attorney in the PRETRIAL CONFERENCE/MEDIATION. The date and time of the pretrial conference
     CANNOT be rescheduled without good cause and prior court approval.
            A corporation may be represented at any stage of the trial court proceedings by an officer of the corporation or any employee authorized in
     writing by any officer of the corporation. Written authorization must be brought to the Pretrial Conference/Mediation.
            The purpose of the pretrial conference is to record your appearance, to determine if you admit all or part of the claim, to enable the court to
     determine the nature of the case, and to set the case for trial if the case cannot be resolved at the pretrial conference. You or your attorney should
     be prepared to confer with the court and to explain briefly the nature of your dispute, state what efforts have been made to settle the dispute, exhibit
     any documents necessary to prove the case, state the names and addresses of your witnesses, stipulate to the facts that will require no proof and
     will expedite the trial, and estimate how long it will take to try the case.
                                                                              MEDIATION
     Mediation may take place during the time scheduled for the pretrial conference. Mediation is a process whereby an impartial and neutral third
     person called a mediator acts to encourage and facilitate the resolution of a dispute between two or more parties, without prescribing what the
     resolution should be. It is an informal and nonaversarial process with the objective of helping the disputing parties reach a mutually acceptable and
     voluntary agreement.



  CLK/CT. 423 Rev. 05/19                               IMPORTANT-SEE REVERSE                              Clerk’s web address: www.miami-dadeclerk.com
      Case 1:21-cv-23262-BB Document 1 Entered on FLSD Docket 09/09/2021 Page 10 of 10
   In mediation, decision making rests with the parties. Negotiations in court mediation are primarily conducted by the parties. Counsel for each party
   may participate. However, presence of counsel is not required. If a full agreement is not reached at mediation, the remaining issues of the case will
   be set for trial. Mediation communications are confidential and privileged except where disclosures are required or permitted by law.

          If you admit to the claim, but desire additional time to pay, you must come and state the circumstances to the court. The court may approve a
   payment plan and may withhold judgment or executions or levy.

   RIGHT TO VENUE. THE LAW GIVES THE PERSON OR COMPANY WHO HAS SUED YOU THE RIGHT TO FILE IN ANY ONE OF SEVERAL
   PLACES AS LISTED BELOW. HOWEVER, IF YOU HAVE BEEN SUED IN ANY PLACE OTHER THAN ONE OF THESE PLACES, YOU, AS THE
   DEFEDANT(S), HAVE THE RIGHT TO REQUEST THAT THE CASE BE MOVED TO A PROPER LOCATION OR VENUE. A PROPER
   LOCATION OR VENUE MAY BE ONE OF THE FOLLOWING:

      1. WHERE THE CONTRACT WAS ENTERED INTO;

      2. IF THE SUIT IS ON UNSECURED PROMISSORY NOTE, WHERE THE NOTE WAS SIGNED OR WHERE THE MAKER RESIDES

      3. IF THE SUIT IS TO RECOVER PROPERTY OR TO FORECLOSE A LEIN, WHERE THE PROPERTY IS LOCATED;

      4. WHERE THE EVENT GIVING RISE TO THE SUIT OCCURRED;

      5. WHERE ANY ONE OR MORE OF THE DEFENDANTS SUED RESIDE;

      6. ANY LOCATION AGREED TO IN A CONTRACT.

      7. IN ANY ACTION FOR MONEY DUE, IF THERE IS NO AGREEMENT AS TO WHERE SUIT MAY BE FILED, WHERE PAYMENT IS TO BE
        MADE.

   If you, as the defendant(s) believe the plaintiff(s) has/have not sued in one of these correct places, you must appear on our court date and orally
   request a transfer or you must file a WRITTEN request for transfer in affidavit form (sworn to under oath) with the court 7 days prior to your first
   court date and send a copy to the plaintiff(s) or plaintiff(‘s)(s’) attorney, if any

   A COPY OF THE STATEMENT OF CLAIM SHALL BE SERVED WITH THIS SUMMONS

                                                     MIAMI-DADE COUNTY DISTRICT COURT FACILITIES

Hialeah District Court (21)                              North Dade Justice Center (23)                         Coral Gables District (25)
11 East 6th Street                                       Room 100                                               3100 Ponce De Leon Blvd.
Hialeah, Fl 33010                                        15555 Biscayne Blvd.                                   Coral Gables, Florida 33134
                                                         Miami, Florida 33160

Joseph Caleb Center Court (20)                           Miami Beach District (24)                              South Dade Justice Center (26)
Suite 103                                                Room 200                                               Room 1200
5400 N.W. 22nd Avenue                                    1130 Washington Avenue                                 10710 S.W. 211 Street
Miami, Florida 33142                                     Miami, Florida 33139                                   Cutler Ridge, Florida 33189

FILED BY: _________________________________________                                       COPY:    MAILED              HAND-DELIVERED

ADDRESS: ________________________________________                                         TO:      PLAINTIFF           ATTORNEY

             _________________________________________                             SERVED BY:      MAIL                SHERIFF

PHONE:       _________________________________________                                                                  PROCESS SERVER

                                                                                                                                DATE
        HARVEY RUVIN
     CLERK OF THE COURTS                     BY: _____________________________________________
                                                                   DEPUTY CLERK

                    AMERICANS WITH DISABILITIES ACT OF 1990
                                       ADA NOTICE
“If you are a person with a disability who needs any accommodation in order to
participate in this proceeding, you are entitled, at no cost to you, to the provision of
certain assistance. Please contact Aliean Simpkins, the Eleventh Judicial Circuit Court’s
ADA Coordinator, Lawson E. Thomas Courthouse Center, 175 NW 1st Avenue, Suite
2400, Miami, FL 33128; Telephone (305) 349-7175; TDD (305) 349-7174, Email
ADA@jud11.flcourts.org; or via Fax at (305) 349-7355, at least seven (7) days before
your scheduled court appearance, or immediately upon receiving this notification if the
time before the scheduled appearance is less than seven (7) days; if you are hearing or
voice impaired, call 711.”
CLK/CT. 423 Rev. 05/19                                IMPORTANT-SEE REVERSE                           Clerk’s web address: www.miami-dadeclerk.com
